In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00371-CV

ASTA PARTNERS, LLC AND ASTA                §   On Appeal from the 462nd District
GOLD 1, LLC, Appellants                        Court

                                           §   of Denton County (17-1244-431)
V.
                                           §   November 4, 2021

                                           §   Memorandum Opinion by Justice
VELUMANI PALANISWAMY, Appellee                 Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse the portion of the trial

court’s judgment that improperly calculated trial attorneys’ fees and awarded no

appellate attorneys’ fees and remand this case to the trial court for a new trial solely

on attorneys’ fees. We affirm the remainder of the trial court’s judgment.
      It is further ordered that Appellants and Appellee shall split the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel